Title: From Benjamin Franklin to Isaac Smith, 17 May 1771
From: Franklin, Benjamin
To: Smith, Isaac


Sir
Cravenstreet May 17. 1771
Being greatly hurried in preparing for my Journey, I have barely had time to write the enclos’d. I cannot find M. Allamand’s Paper: But you will meet with no Difficulty in Holland. A good general Rule in travelling foreign Countries, is, to avoid as much as possible all Disputes, and to be contented with such Provisions and Cookery as you meet with in the Inns, so you will have the best the Country affords in the Season, which you cannot know so as to direct, and if you attempt to direct the Cookery they will not understand or be able to follow your Orders, and whatever Difficulties you put them to they will be sure to charge you extravagantly for, particularly in Holland. I inclose a Card of the House at which I lodg’d in Paris. It is a good one, that I can recommend to you. If full, Mrs. Mean, the Landlady, will advise you in the Choice of another. Wishing you and your Companion a good Journey and happy Return to your Friends, I am, Sir Your most obedient humble Servant.
B Franklin
M. Dessin at the Hotel D’Angleterre at Calais, will advise you about your Journey, Baggage, &c. His is a good House, and I recommend it to you as your Inn, when there.
 Addressed: To / Mr Isaac Smith